Citation Nr: 1755817	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-10 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include uterine fibroids and dysfunctional uterine bleeding.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability, and if so whether service connection may be granted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability, and if so whether service connection may be granted.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1980 to July 1986 and thereafter in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2017, the Veteran testified at a video conference hearing before the undersigned.

The Board has also recharacterized the Veteran's claim for uterus/cervical/pelvic pain more broadly to a gynecological disorder, to include uterine fibroids and dysfunctional uterine bleeding, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009). 
Before reaching the merits of the claims for service connection for right and left knee disabilities, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  While service personnel records were associated with the record in October 2011, these official service department records are not relevant to the claims on appeal for right and left knee disabilities.  As a result, the Board will determine whether new and material evidence has been submitted to reopen the previously denied claims for service connection for right and left knee disabilities.  See 38 C.F.R. § 3.156(c) (2017).

The Board has also recharacterized the Veteran's claim for major depression and PTSD more broadly to an acquired psychiatric disability, to include PTSD, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  See Clemons, 23 Vet. App. at 5-6, 8.

The issues of entitlement to service connection for right and left knee disabilities and an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current gynecological disorder, diagnosed as dysfunctional uterine bleeding, was incurred while on active duty.

2.  In a February 2010 VA rating decision, the claims for entitlement to service connection for right and left knee conditions were denied; the Veteran was notified of this action and of her appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

3.  The evidence received since the February 2010 VA rating decision regarding right and left knee disabilities is not cumulative or redundant and raises the possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a gynecological disorder, to include uterine fibroids and dysfunctional uterine bleeding, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2017).

2.  The February 2010 VA rating decision denying entitlement to service connection for right and left knee conditions is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

3.  New and material evidence was received since the February 2010 VA rating decision to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 1131, 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2017).

4.  New and material evidence was received since the February 2010 VA rating decision to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. §§ 1131, 5108, 7104(b); 38 C.F.R. §§ 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Gynecological Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A June 1980 pre-induction physical review report is silent for any evaluation of the gynecological system.  Review of the Veteran's service treatment records show the Veteran's routine gynecological evaluation was within normal limits in March 1981, as well as in February 1983, November 1984, and September 1985.  Nevertheless, the Veteran reported having stomach pains in December 1980, September 1981, and November 1981 and pain across her lower abdomen in September 1982, March 1984, and May 1984.  Pursuant to seeking emergency care and treatment in September 1982 for stomach cramps, she was diagnosed with dysfunctional uterine bleeding.

At the November 2011 VA examination, the Veteran reported a history of cramps and her gynecological condition causes vaginal discharge, pain, cramping, and bleeding between periods.  Following clinical evaluation and a review of the claims file, the VA examiner rendered diagnoses of uterine fibroids and dysfunctional uterine bleeding and specified that "[d]ysfunctional uterine bleeding is a diagnosis in addition to uterine fibroids."  It was also concluded that a determination regarding a nexus between the current gynecological disorders and in-service complaints could not be made without resorting to mere speculation.

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In this case, the examiner did not explain why an opinion could not be provided without resorting to speculation other than to state that the evidence was not sufficient.  The opinion is not adequate and therefore not probative.  

After a review of the pertinent and probative evidence of record, the Board finds that the Veteran's current gynecological disorder, diagnosed as dysfunctional uterine bleeding, had its onset while she was on active duty, as it is documented in her STRs.  As a result, the Board will resolve reasonable doubt and grant entitlement to service connection for a gynecological disorder.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).

New and Material Evidence for Right and Left Knee Disabilities

In the February 2010 VA rating decision, service connection for right and left knee conditions were denied because the evidence of record did not support findings of permanent residual or chronic disabilities of either knee.  The Veteran was notified of this action and of her appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the February 2010 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the February 2010 VA rating decision includes a November 2011 VA examination report.  The November 2011 examination report includes diagnoses of right knee strain and left knee strain status post surgery.  The Board finds that this evidence is new and material to the element of establishing a current disability, which was not established at the time of the February 2010 VA rating decision.  As a result, these claims are reopened.  38 U.S.C.A. §§ 1131, 5108; 38 C.F.R. §§ 3.156(a), 3.303.


ORDER

Service connection for a gynecological disorder, to include uterine fibroids and dysfunctional uterine bleeding, is granted.

As new and material evidence has been received, the claim of entitlement to service connection for a right knee disability is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

First, a remand is needed to obtain a VA medical opinion for the issue of entitlement to service connection for a right knee disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's diagnosis of right knee strain noted in the November 2011 examination report, in-service treatment for pain in both legs noted in August 1984, and her reported in-service occurrences related to the knee in the September 2009 VA Form 21-526, July 2013 VA Form 21-0958, April 2014 VA Form 9, and May 2017 Board hearing transcript, additional development is needed to identify the etiology of the current right knee disability.

Second, a remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for a left knee disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Following the November 2011 VA QTC examination for the knees, the VA examiner concluded "it is less likely than not that the current knee condition is related to the incident of leg/overuse syndrome noted in military service."  It was explained that service records show complaint of leg/overuse pain in August 1984 and there were no additional complaints or treatments of knee pain.  In light of the Veteran's reported in-service occurrences related to the knee in the September 2009 VA Form 21-526, July 2013 VA Form 21-0958, April 2014 VA Form 9, and May 2017 Board hearing transcript, additional development is needed to identify the etiology of the current left knee disability, to include consideration of the Veteran's lay statements.

Lastly, a remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McLendon, 20 Vet. App. at 79.  Review of the record shows current diagnoses of anxiety and depression in a July 2013 VA treatment problem list report and prescribed medication for depression in October 2013 and November 2013 VA treatment records during the appeal period.  In an August 2011 VA Form 21-4138, the Veteran requested service connection for major depression and PTSD due to events and harassment in service.  In a March 2012 VA Form 21-4138 and March 2012 VA Form 21-0781a, the Veteran reported experiencing stressful incidents throughout her period of active duty as well as during her service in the Reserves.  She specifically noted incidents of harassment and experiencing the following: sudden requests for a change in occupational series or duty assignment; changes in performance and performance evaluations; episodes of depression, panic attacks, or anxiety without an identifiable cause; and substance abuse such as alcohol.  In the July 2013 Notice of Disagreement, the Veteran reported she suffered from military sexual trauma while stationed at Altus Air Force Base (AFB) in Oklahoma, Royal Air Force Bentwaters in England, and Kirkland AFB in New Mexico, she separated from active service due to the trauma, and has been diagnosed with PTSD and major anxiety disorder.  In the April 2014 substantive appeal, the Veteran further specified that while working in air transportation she could not remember a day without hearing negative mentions of how she was dressed or looked.  Most recently, the Veteran reiterated these in-service incidents of harassment at the May 2017 Board hearing.  As such, the Board finds that additional development is needed to determine the existence and etiology of an acquired psychiatric disability, to include PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the November 2011 VA examination for the knees so supplemental opinions may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee strain (even if it has since resolved) began during active service or is related to an incident of service, to include consideration of the August 1984 treatment for leg/overuse pain and the Veteran's assertions of in-service occurrences as noted in the September 2009 VA Form 21-526, July 2013 VA Form 21-0958, April 2014 VA Form 9, and May 2017 Board hearing transcript.

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee strain status post surgery (even if it has since resolved) began during active service or is related to an incident of service, to include consideration of the August 1984 treatment for leg/overuse pain and the Veteran's assertions of in-service occurrences as noted in the September 2009 VA Form 21-526, July 2013 VA Form 21-0958, April 2014 VA Form 9, and May 2017 Board hearing transcript.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Schedule the Veteran for an examination with an appropriate clinician for her acquired psychiatric disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

The Veteran's lay statements regarding in-service incidents of stress and harassment, as noted in the March 2012 VA Form 21-0781a, July 2013 VA Form 21-0781, April 2014 VA Form 9, and May 2017 Board hearing transcript.

The examiner must (a) identify all diagnoses of an acquired psychiatric disability since August 2011 and (b) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disability (each diagnosis even if since resolved) began during active service or is related to an incident of service.

If, and only if, a diagnosis of PTSD is provided, the examiner must identify the diagnostic criteria, including the specific stressor(s) supporting the diagnosis.  The physician must also provide an opinion as to whether the diagnosis of PTSD is related to the claimed in-service personal trauma.  

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If the report or any opinion is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


